Judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting *782appellant of the crime of assault in the third degree (operating an automobile in a culpably negligent manner in violation of Penal Law, § 244, subd. 2), reversed on the law and the facts, the information dismissed, and the defendant discharged. The guilt of the defendant was not proved beyond a reasonable doubt. (Cf. People V. Walker, 270 App. Div. 1032, revd. 296 N. Y. 740; People v. Bearden, 290 N. Y. 478.) Hagarty, Acting P. J., Cars-well, Johnston, Adel and Nolan, JJ., concur.